Title: From James Madison to Stephen Van Rensselaer, 6 May 1824
From: Madison, James
To: Rensselaer, Stephen Van


        
          Dear Sir
          Montpellier May 6. 1824
        
        I have duly recd your favor of Apl. 19. accompanied by the Geological Survey, and followed by the two Profile plates appurtenant to it.
        These fruits of your Munificent patronage give you a just title to the thanks of all who take an interest in such researches, & the proper share of merit will not be refused to the intelligence & care with which your plan appears to have been executed. The variety & extended scope of the observations in the Report made to you will be a welcome contribution to the Stock of Materials for a scientific insight into the accessible part of the planet on which our lot is cast. With friendly respects
        
          James Madison
        
      